DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	This application has been examined.
	Claims 1-19 are pending.
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Eichenberg et al (2019/0118262), Shimoda (2020/0368963), Shimoda et al (2021/0023788) and Dimeter et al (2016/0001401) disclose various means for flowing a gas over a build bed in additive manufacturing.  The prior art does not suggest an additive manufacturing device which has a first nozzle that opens at the top of a vertically movable insert in the build platform and a second nozzle such that a gas stream is generated above the build surface between the fist nozzle and the second nozzle to remove flue gases, splashes and/or dust particles produced during operation of the additive manufacturing device.  The prior art does not suggest an additive manufacturing method in which a gas stream is generated above the build surface between the upper edge of the build tube and the top of and an insert where the gas stream crosses the beam of rays while the beam of rays strikes the powder to remove flue gases, splashes and dust particles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210.  The examiner can normally be reached on Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARY LYNN F THEISEN/Primary Examiner, Art Unit 1743